Citation Nr: 0006147	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  94-24 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for a back 
disorder.


INTRODUCTION

The veteran had active service from December 1984 to April 
1988.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1993 rating decision of the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO) that reduced the 40 percent disability evaluation for 
dorsal and lumbosacral strain with radiculopathy to 10 
percent, effective February 1, 1994.  A 40 percent rating had 
been in effect from October 1991.  Subsequently, the veteran 
moved, and the Winston-Salem, North Carolina, RO currently 
has jurisdiction of the claims file.  

The case was remanded by the Board in January 1997, and the 
case is again before the Board for final appellate review.  


FINDING OF FACT

The veteran failed to report without good cause for a VA 
examination.   


CONCLUSION OF LAW

Entitlement to an evaluation in excess of 10 percent for a 
back disability is not warranted.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. §§ 3.326, 3.655 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the appellant's claim is well 
grounded pursuant to 38 U.S.C.A. § 5107 (West 1991).  This 
finding is predicated upon the appellant's assertions that 
his disability increased in severity.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  Once it has been 
determined that a claim is well grounded, as here, the VA has 
a statutory duty to assist in the development of evidence 
pertinent to the claim.  In this case, for the reasons 
discussed below, VA has adequately satisfied the duty to 
assist the veteran in the development of the claim.  

Where there is a well-grounded claim for an increased 
evaluation but medical evidence accompanying the claim is not 
adequate for rating purposes, a VA examination will be 
authorized.  38 C.F.R. § 3.326(a).  

When entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without good cause, fails to report for such examination, 
action shall be taken.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  When the 
examination was scheduled in conjunction with an original 
claim other than a compensation claim, a reopened claim for a 
benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655(a)(b) 
(1999).  

In January 1997, the veteran's case was remanded by the Board 
for, inter alia, a VA examination in order to ensure that the 
examination was adequate and that all current findings 
pertinent to current law and regulations were addressed.  The 
Board essentially indicated that such results were required 
before the case could be finally decided.  In compliance with 
the remand, VA examinations were scheduled in 1997 and 1999.  
The record indicates that the veteran failed to report for 
the VA examinations.  

Various communications were mailed to the veteran from the 
RO, but some of the more recent and critical communications 
had not been returned as undeliverable.  See Jones v. West, 
12 Vet. App. 98 (1998).  For example, letters dated in 
February 1999 and April 1999 from the RO, in which they asked 
for information from the veteran and scheduled a VA 
examination for him, respectively, were not returned as 
undeliverable.  In a November 1999 supplemental statement of 
the case (SSOC), the RO documented the veteran's failure to 
report for the VA examinations and the important nature of 
such evidence to the veteran's claim.  The veteran was 
provided the provisions of 38 C.F.R. § 3.655.  The SSOC was 
not returned as undeliverable, and no explanation was 
thereafter rendered from the veteran as to why he failed to 
report for the examination. 

The Board finds that the veteran failed to report without 
good cause for the required examination that was scheduled by 
the RO in compliance with the Board's remand.  See Dusek v. 
Derwinski, 2 Vet. App. 519 (1992); 38 C.F.R. § 3.326.  
Therefore, the Board is required by pertinent regulation to 
deny the instant claim.  38 C.F.R. § 3.655.  The procedural 
prerequisites have been fully satisfied by the RO's 
communications; the RO's efforts show that they used the 
address as provided by the veteran.  The veteran himself 
failed unilaterally to cooperate in the development of his 
own claim.  The Board is mindful that the duty to assist is 
not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, reconsideration denied, 1 Vet. App. 406 (1991) (per 
curiam).  Therefore, the appeal is denied.   


ORDER

Entitlement to a rating in excess of 10 percent for a back 
disorder is denied.  




		
	M. Sabulsky
	Member, Board of Veterans' Appeals



 

